 


114 HR 5340 IH: Funding for Aviation Screeners and Threat Elimination Restoration Act
U.S. House of Representatives
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5340 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2016 
Mr. DeFazio (for himself, Mr. Dold, and Mr. Thompson of Mississippi) introduced the following bill; which was referred to the Committee on Homeland Security
 
A BILL 
To amend title 49, United States Code, to ensure that revenues collected from passengers as aviation security fees are used to help finance the costs of aviation security screening by repealing a requirement that a portion of such fees be credited as offsetting receipts and deposited in the general fund of the Treasury. 
 
 
1.Short titleThis Act may be cited as the Funding for Aviation Screeners and Threat Elimination Restoration Act or the FASTER Act. 2.Repeal of requirement regarding crediting and deposit of a portion of aviation security fees (a)RepealSubsection (i) of section 44940 of title 49, United States Code, is repealed. 
(b)Conforming amendmentSubsection (d)(4) of such section is amended by striking , other than subsection (i),.   